Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mike Willoughby appeals the district court’s order denying relief on his complaint undér 42 U.S.C. § 12132 (2012), 42 U.S.C. § 1983 (2012), and state negligence law. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Willoughby v. Henrico (My., No. 3:14-cv-00223-HEH, 2014 WL 2925332 (E.D.Va. June 27, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.